DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Status of claims
Claims 17-28 as amended and new claims 29 and 30 as filed on 4/16/2021 are under examination in the instant office action.
Claim 16 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction requirement in the reply filed on 7/31/2020.

Response to Arguments
Applicant’s arguments and contents of Declaration by Sonia Megert Marshall filed 4/16/2021 with respect to the pending claims as amended on 4/16/2021 have been fully considered and are persuasive. 
Deposit requirement has been met in the papers filed on 4/16/2021 (deposit receipt) and 7//31/2020 (deposit statement).
Claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been withdrawn in view of present amendment. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Christiansson et al. (“Reduction of surface sulphur upon microbial devulcanization of rubber materials”. Biotechnology Letters. 1998, Vol. 20, No. 7, pages 637-642) has been 
Rejections of claims under 35 U.S.C. 103 as being unpatentable over Christiansson et al. (“Reduction of surface sulphur upon microbial devulcanization of rubber materials”. Biotechnology Letters. 1998, Vol. 20, No. 7, pages 637-642) in combinations with secondary references have been withdrawn in view of advantages of the claimed method as argued (response pages 8-9) and  as discussed in details in the Declaration by Sonia Megert Marshall filed 4/16/2021 (declaration pages 2-4) drawn to the idea that the claimed method provides several surprising advantages including that the waterjet grinding as claimed has a surprising synergistic effect when used in combination with the specific recited aerobic chemolithotrophic bacteria, because the waterjet ground rubber particles were found to have dramatically lower biotoxicity as compared to other types of rubbers. This improvement would not have been expected from the prior art, including Christiansson's teachings, which concern cryo-ground tire rubber.
Claims 17-30 are free from prior art and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Molly Chen on 5/07/2021.
The application has been amended as follows: 
                                                IN THE CLAIMS:
Claims 16 has been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
May 12, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653